Title: Thomas Jefferson to Elizabeth Trist, 10 June 1814
From: Jefferson, Thomas
To: Trist, Elizabeth House


          Dear
Madam Poplar
Forest June 10.
14.
          My visits
to this place, considered as a halfway-house, rekindle the desire of bringing
myself to your recollection, and afford me at the same time more leisure to do
so. I left all your friends at
Monticello
well, and the happier that
mr Randolph had resigned his military
commission.
			 at
Farmington
not so much health:
mrs Divers generally indisposed; and
mr Divers has been all the winter, and still is
kept at home by complicated complaints. we are all too more or less laboring
under political fever, and variously affected by the ups and downs of
Europe.
our warmest zealots see nothing bad but in
England, nor
salutary but in
Bonaparte.
others see both good & evil, whichever tyranny prevails. if the recent news
be true that
Bonaparte has
the two
emperors and two kings in his possession, and consequently the whole
continent of Europe at his nod, this may humble
England to give us
peace & justice. but that peace will be ground enough with
Bonaparte for
excluding us from the continent of
Europe:
besides, once master of the Continent, the conquest of
England is
inevitable, and with English fleets and French armies, our distance becomes an
equivocal security. if, on the
other hand, the allies dethrone
Bonaparte, we
may have commerce with them in their bottoms; but
England, in the
insolence of her triumph
and hatred to us, full-armed, and without other employment or support for her
pyratical power, may think us beneath her peace, and view us rather as
desirable subjects for the exercise of her military faculties, and for the
indulgence of her ambition, her avarice & her vindictive spirit. whichever
scale then preponderates gives us both good and evil. if that of
Bonaparte, we
have peace with England, and exclusion from the rest of the world:
if that of the allies, we have war with
England, and
commerce with them. which commerce however will be so far an amelioration of
our present condition. such then is the present crisis, that we know not what
to hope or fear; and, only standing to our helm, must abide, with folded arms,
the issue of the storm. if
George
and his Prince
regent however afflict us with these anxieties, let us enjoy the
comfort and revenge of deriding and despising  their individual rottenness. with this view I
			 send,
for a place on your book-shelf, from which you can take occasional doses,
			
			
			
			
			
			
			
			
			 the
famous
‘Book,’ written by
Percival.
it will confirm the moral truth that, independantly of another world, the
wicked have their torment here also. turning from
this ghastly subject to the sweeter consolations of friendship be assured that
mine remains ever affectionately with you.
          Th:
            Jefferson
        